Plaintiff commenced this action against defendants to recover $21,810.65, with interest thereon from March 15, 1934, based on indemnity agreements signed by them. The action was severed against defendants ICew Arms, Inc., Harold R. Cronin and John P. Cronin, copartners trading as Cronin & Cronin, and judgment was entered against said defendants on August 8, 1935. Defendant Joseph Peter filed a petition in bankruptcy and obtained an order of the Federal court, staying plaintiff herein from proceeding against him. The only defendant against whom this case was tried was Jacob S. Meyer, the respondent on this appeal. The Concord Casualty and Surety Company executed and delivered its guaranty bond to the Trade Bank of New York on February 3, 1930. Defendant Jacob Meyer, by the terms of the indemnity agreement herein sued upon, guaranteed that bond. The Concord Casualty and Surety Company subsequently was forced to pay upon its bond in an amount sought to be recovered in this action. The court held that there was no consideration sufficient to support the indemnity agreement and directed judgment in favor of defendant Jacob S. Meyer, dismissing the complaint, after trial at Trial Term without a jury. Judgment unanimously affirmed, with costs. *567No opinion. Present — Martin, P. J., McAvoy, O’Malley, Glennon and Cohn, JJ. [159 Misc. 542.]